The Court.
—Information for burglary, and conviction of defendants.
The defendants moved to set aside the information, on the ground that they had once been discharged from arrest for the same offense, based on the same evidence *556as was had at the first preliminary examination by the superior court of Solano County.
We find no proof in the record that the evidence was the same on both of the examinations. The basis of the motion is lacking. The court did not err in denying the motion.
The information was sufficient and in accordance with law, and the court did not err in directing judgment to be entered on the verdict.
The evidence is sufficient to support the verdict. On an examination of it, and taking it altogether, we find it of such a character that we cannot reverse on the ground of insufficiency of the evidence.
There is no error in the transcript.
Judgment and orders affirmed.